Title: To Thomas Jefferson from Samuel Latham Mitchill, 12 December 1805
From: Mitchill, Samuel Latham
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington, Decr. 12. 1805.
                  
                  Some time ago I collected as far as was in my power, the facts relative to the great Hurricane which in September 1804, prevailed in the Antilles, Bahamas, Florida, Georgia and South Carolina. The account of this remarkable commotion in the atmosphere was published and preserved in one of the American periodical Performances. My leading object in that Enquiry, was, to gather materials for a more correct history of the atmosphere, especially of our own Country.
                  Labouring with the same intention I have since brought together a considerable Number of the facts concerning the fields and islands of Ice which were launched from Greenland during the Spring of the year 1805, and overspread the Atlantic Ocean eastward and southward of Newfoundland, to such extent as to endanger Navigation and to lessen the heat of the Atmosphere in the maritime parts of the Eastern States.
                  The result of My Researches I herewith transmit to the President of the American Philosophical Society, with the hope that, if he shou’d find the Memoir worthy of being forwarded to Philadelphia, it may considered as a further Evidence of the respect which I bear toward that learned and excellent Institution.
                  Be pleased to bear in mind that I entertain for you Sentiments of the highest Regard.
                  
                     Sam L Mitchill 
                     
                  
                  
                     P.S. Should the Committee to whom the Manuscript shall be referred, be disinclined to insert it in the Society’s Transactions, it would gratify me to receive it again when they shall have done with it.
                     
                  
               